Citation Nr: 1505613	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-33 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) on and after April 20, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his partner



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  While the rating decision assigned different ratings for different time periods, the Veteran clearly indicated in his Notice of Disagreement that he specifically intended to appeal the 30 percent rating effective on and after April 20, 2009, as he felt that the previous 50 percent rating more appropriately approximated his symptoms.  As such, the Board finds that only the period from April 20, 2009, to the present is currently on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

PTSD

The record shows that the Veteran last underwent VA examination in connection with his claim in October 2010.  At the March 2013 hearing, the Veteran's representative indicated that the Veteran's PTSD had worsened in severity since the October 2010 examination.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the United States Court of Appeals for Veterans Claims (Court) found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran has asserted that his condition has worsened, the Board finds additional examination is warranted to determine the current nature and severity of the Veteran's service-connected PTSD.

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has asserted that he is unable to work due to his service-connected PTSD.  Therefore, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  As the issue of entitlement to a TDIU has not been properly developed for appellate review, the issue is remanded for appropriate action.

Additionally, the Veteran testified that he has received disability compensation from the Social Security Administration (SSA) for his PTSD since 2008.  As the record does not appear to contain the Veteran's most recent SSA records, upon remand the RO should obtain any outstanding SSA records dated from May 2008 to the present.  Furthermore, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from January 2013 to the present.  
	
Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record SSA records for the Veteran dated from May 2008 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2013 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  The RO should send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the form to the RO.

4.  The RO should complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected PTSD.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the SSA records, VA examination report and treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's PTSD in accordance with VA rating criteria.

The examiner is also asked to address the functional effects of all of the Veteran's service connected disabilities, alone or in combination, on his ability to secure or follow a substantially gainful occupation.  When offering this opinion the examiner should consider the Veteran's occupational and educational history, but should not consider the effects of age or any non-service connected disabilities.

A complete rationale should be provided for any opinion or conclusion expressed.

6.  If the scheduler criteria for TDIU under 4.16(a) are not met, the claim must be referred to the Director of Compensation for consideration of an extra-schedular TDIU rating.  See 38 C.F.R. § 4.16(b).

7.  After all development has been completed, re-adjudicate the claim of entitlement to a disability rating in excess of 30 percent for PTSD on and after April 30, 2009, and adjudicate the claim for a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




